Citation Nr: 1432838	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-47 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to nerve agent pill reaction.

2.  Entitlement to service connection for torn quadriceps muscles.

3.  Entitlement to service connection for mole removal and residual scar.

4.  Entitlement to service connection for colon problems, to include as secondary to nerve agent pill reaction.

5.  Entitlement to service connection for a wart on the lip.

6.  Entitlement to service connection for fungus on the hands.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for ear infections.

9.  Entitlement to service connection for sun spots.

10.  Entitlement to service connection for cardiac problems.

11.  Entitlement to service connection for gastritis and gastroesophageal reflux disease (GERD).

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for lumbar spine disability.

14.  Entitlement to service connection for bilateral hearing loss.

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to service connection for sinusitis.

17.  Entitlement to service connection for umbilical hernia.

18.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

19.  Entitlement to service connection for nail fungus.

20.  Entitlement to service connection for vision problems.

21.  Entitlement to service connection for cervical spine disability.

22.  Entitlement to service connection for anthrax reaction.

23.  Entitlement to service connection for nerve agent pill reaction other than the Veteran's colon problems and sleep apnea.

24.  Entitlement to service connection for kidney and urology problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to May 1986 and from December 1990 to June 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.

The Veteran later appeared before the undersigned Acting Veterans Law Judge in February 2014 and delivered sworn testimony via video conference hearing in New Orleans, Louisiana.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's February 2014 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

The issues of service connection for sleep apnea, colon problems, gastritis and GERD, hypertension, lumbar spine disability, sinusitis, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service and has provided credible lay evidence of a continuity of tinnitus symptoms in and since service.

2.  There has been no demonstration by competent clinical evidence, or credible and competent lay evidence, that an umbilical hernia was present in service or that there is a nexus or link between any hernia disability and the Veteran's active service.

3.  At the February 2014 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issues of entitlement to service for torn quadriceps muscles, mole removal and residual scar, a wart on the lip, fungus on the hands, hemorrhoids, ear infections, sun spots, cardiac problems, bilateral hearing loss, nail fungus, vision problems, cervical spine disability, anthrax reaction, nerve agent pill reaction other than colon problems and sleep apnea, and kidney and urology problems.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for an umbilical hernia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for torn quadriceps muscles, mole removal and residual scar, a wart on the lip, fungus on the hands, hemorrhoids, ear infections, sun spots, cardiac problems, bilateral hearing loss, nail fungus, vision problems, cervical spine disability, anthrax reaction, nerve agent pill reaction other than the Veteran's colon problems and sleep apnea, and kidney and urology problems have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claim of service connection for tinnitus, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to that issue, is rendered moot.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in August 2008, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the August 2008 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.

The Board has considered whether it should obtain a medical opinion regarding a possible relationship between an umbilical hernia disability and the Veteran's military service.  38 C.F.R. § 3.159(c)(4).  The Board finds, however, as the evidence does not establish that the Veteran suffered an injury, disease or event noted during military service related to a hernia, the Board finds that affording the veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's hernia and his military service is not appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2014 Board hearing, it is clear from the Veteran's testimony that he understood the elements of establishing service connection for the claims in that he tried to establish how each of the condition had their onset during service.  The Veteran was assisted at the hearing by an accredited representative from a service organization.  The undersigned also informed the Veteran that the record would be held open for 60 days in an effort to give the Veteran additional time to submit evidence in support of the appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).



I.  Tinnitus

At the February 2014 Board hearing, the Veteran stated that during service he served as a weapons aircraft systems specialist.  The Veteran stated that he had hearing problems with understanding what people were saying to him.  He stated that he had been around fighter jets for 24 years.  He first noticed the ringing in his ears during Desert Storm and has had ringing in his ears for 30 years.  The Veteran's DD Form 214 reflects that his military occupational specialty was Aircraft Armament Systems Specialist.

The Veteran is competent to report having sustained acoustic trauma during his periods of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, the Veteran is considered competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board observes that the Veteran's statements as to continuity of tinnitus symptomatology since service, including those made at his February 2014 Board hearing, are reliable and have been consistent.  The Board therefore finds that the Veteran's lay statements are sufficient to establish continuity of symptomatology.

The Board here observes in passing that the March 2013 VA audiological examination opinion was not clearly stated as to whether the Veteran's tinnitus was related to his military service.

Based on the foregoing, and resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is therefore warranted.




II.  Umbilical hernia

At his February 2014 Board hearing, the Veteran stated that he had undergone hernia surgery in 1996 that he attributed to heavy lifting and the pushing of missiles on a daily basis.  He indicated that he had not performed heavy lifting as a civilian.

Service treatment records, including a January 1996 reserves examination, note no findings or complaints related to a hernia.

Private treatment records indicate that in September 1996 the Veteran underwent umbilical hernia repair.

The Veteran's service treatment records reveal that a hernia disability was not noted in service.  The post service private medical records do not show or contain any evidence suggesting a relationship between the September 1996 hernia surgery and the Veteran's active service.  Significantly, no healthcare professional has provided an opinion suggesting that the Veteran's hernia disability is related to his active service.

To the extent that he argues that the strains of active service caused his hernia, the Board finds his statements are not competent evidence.  The Veteran has not claimed or shown that he has had the requisite medical training to provide opinions concerning the etiology of hernia disabilities.  His opinion in this regard is not competent evidence and is not favorable to his hernia claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, to the extent the Board could consider his lay statements for the purpose of showing a chronic problem existed since service, this would not assist the claim in view of the fact that the Veteran readily admits that the hernia did not present itself until shortly before his surgery in 1996.  Thus, the Veteran's lay statements do not support the claim in terms of chronicity/continuity and would not provide a basis for an examiner to link any residual of hernia to service.  In this regard, the evidence of record also does not reflect that there is a current residual of any umbilical hernia for which service connection could be granted.

As the preponderance of evidence is unfavorable to the claims, the Board must deny the issue of entitlement to service connection for an umbilical hernia.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Withdrawal of issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has indicated, at his February 2014 Board hearing, a desire to withdraw the issues of entitlement to service connection for torn quadriceps muscles, mole removal and residual scar, a wart on the lip, fungus on the hands, hemorrhoids, ear infections, sun spots, cardiac problems, bilateral hearing loss, nail fungus, vision problems, cervical spine disability, anthrax reaction, nerve agent pill reaction other than colon problems and sleep apnea, and kidney and urology problems; hence, there remain no allegations of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for umbilical hernia is denied.

The issues of entitlement to service connection for torn quadriceps muscles, mole removal and residual scar, a wart on the lip, fungus on the hands, hemorrhoids, ear infections, sun spots, cardiac problems, bilateral hearing loss, nail fungus, vision problems, cervical spine disability, anthrax reaction, nerve agent pill reaction other than colon problems and sleep apnea, and kidney and urology problems are dismissed.


REMAND

As for the issues of service connection for sleep apnea, colon problems, gastritis and GERD, and sinusitis, while the Veteran has undergone VA examinations concerning those disabilities (March 2013), the Board finds that those examinations are not adequate.  The Board notes that the opinions offered from those examiners contained either no rationale or contained unclear etiologies.  The Board therefore finds that the Veteran should be afforded additional VA examinations to address the medical matters presented by those issues.

As for the issue of service connection for lumbar spine disability, the Veteran has indicated, including at his February 2014 Board hearing, that he had back pain during service, and this assertion has been to some extent confirmed by his wife.  Based on the Veteran's contentions and evidence of current low back disability, the Board finds that affording the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's low back disability and his military service is appropriate in this case.

At his February 2104 Board hearing the Veteran indicated that he desired to seek service connection for PTSD.  While the issue in the December 2008 rating decision was styled as entitlement to service connection for an anxiety disorder, the Board, in considering the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), finds that the issue on appeal is a claim of entitlement to service connection for an acquired psychiatric disability, including PTSD.  The AOJ must adjudicate this issue prior to consideration by the Board.

As for service connection for hypertension, the Veteran at his February 2014 Board hearing indicated that he was first diagnosed with hypertension in 1997.  He asserts that his hypertension is related to psychiatric disability.  Based on the Veteran's contention concerning hypertension, and based on the fact that the issue will be impacted by the issue of service connection for psychiatric disability, the Board will defer adjudication of that issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since April 2, 2013, and associate them with the record.

2.  The Veteran should be scheduled for the appropriate VA examinations regarding the claimed sleep apnea, colon problems, gastritis and GERD, lumbar spine disability, acquired psychiatric disorder (including PTSD), and sinusitis conditions.  The examiner(s) must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any sleep apnea, colon problems, gastritis and GERD, lumbar spine disability, acquired psychiatric disorder (including PTSD), or sinusitis that (a) had its onset in service or, for lumbar spine degenerative changes or a psychosis, within one year of service discharge, or (b) is etiologically related to his active service.

If the examiner determines that the Veteran has a psychiatric disability related to service, the examiner should state whether the Veteran's hypertension is caused or aggravated by the psychiatric disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issues of service connection for sleep apnea, colon problems, gastritis and GERD, hypertension, lumbar spine disability, sinusitis, and an acquired psychiatric disorder, to include PTSD.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


